

FORM OF NON-EMPLOYEE DIRECTOR ANNUAL RESTRICTED STOCK AWARD AGREEMENT FOR THE
CARNIVAL CORPORATION 2020 STOCK PLAN


THIS AGREEMENT (the “Agreement”) is made effective as of [DATE], (hereinafter
the “Grant Date”) between Carnival Corporation, a corporation organized under
the laws of the Republic of Panama (the “Company”), and [NAME] (the “Director”),
pursuant to the Carnival Corporation 2020 Stock Plan (the “Plan”).
R E C I T A L S:
WHEREAS, the Company has adopted the Plan pursuant to which awards of restricted
Shares may be granted; and
WHEREAS, the Company desires to grant Director an award of restricted Shares
pursuant to the terms of this Agreement and the Plan.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
DIRECTOR WILL BE DEEMED TO HAVE ACCEPTED THE TERMS AND CONDITIONS OF THIS
AGREEMENT IF DIRECTOR DOES NOT OBJECT IN WRITING WITHIN TEN (10) DAYS FOLLOWING
DELIVERY OF THIS AGREEMENT.
1.  Grant of Restricted Stock.
Subject to the terms and conditions set forth in the Plan and in this Agreement,
the Company hereby grants to Director a Restricted Stock Award consisting of
[NUMBER GRANTED] Shares (the “Restricted Stock”). The Restricted Stock is
subject to the restrictions described herein, including forfeiture under the
circumstances described in Section 5 hereof (the “Restrictions”). The
Restrictions shall lapse and the Restricted Stock shall become nonforfeitable in
accordance with Section 3 and Section 5 hereof.
2.  Incorporation by Reference, Etc.
The provisions of the Plan are hereby incorporated herein by reference. Except
as otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan and any interpretations, amendments,
rules and regulations promulgated by the Committee from time to time pursuant to
the Plan. Any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Director and his legal representative in respect of any
questions arising under the Plan or this Agreement.
3.  Lapse of Restriction.
Except as otherwise provided in Section 5 hereof, the Restrictions with respect
to the Restricted Stock shall lapse on the third anniversary of the Grant Date.
Notwithstanding the foregoing, the Committee shall have the authority to remove
the Restrictions on the Restricted



--------------------------------------------------------------------------------

2
Stock whenever it may determine that, by reason of changes in applicable laws or
other changes in circumstances arising after the Grant Date, such action is
appropriate.
Any shares of Restricted Stock for which the Restrictions have lapsed or been
removed shall be referred to hereunder as “released Restricted Stock.”
4.  Share Issuance.
Certificates or book entries evidencing the Restricted Stock shall be issued by
the Company and shall be registered in Director’s name on the stock transfer
books of the Company promptly after the date hereof. Subject to Section 6
hereof, the certificates or book-entry evidencing the Restricted Stock shall
remain in the custody and/or subject to the control of the Company at all times
prior to the date such Restricted Stock becomes released Restricted Stock.
Pending the release of the Restrictions, the Committee may require the Director
to additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee and (ii) the appropriate stock power (endorsed in
blank) with respect to the Restricted Stock.
5.  Effect of Termination of Service.
Upon the termination of Director’s service as a member of the Board, the
Restrictions on the unreleased Restricted Stock shall be released according to
the following:
(a)  In the event the Director’s service terminates by reason of death or
Disability, the Restrictions on the Restricted Stock shall lapse on the date of
Director’s death or Disability and the Restricted Stock shall become released
Restricted Stock.
(b)  In the event the Director’s service terminates other than by reason of
death or Disability, prior to the first anniversary of the Director’s initial
election to the Board, no release of Restricted Stock shall be made, and all
unreleased Restricted Stock issued hereunder and all rights under this Agreement
shall be forfeited.
(c)  In the event the Director’s service terminates other than by reason of
death or Disability, on or after the first anniversary of the Director’s initial
election to the Board, the Restrictions on the Restricted Stock shall lapse (and
the Restricted Stock shall become released Restricted Stock) in accordance with
the schedule set forth in Section 3.
6.  Rights as a Shareholder.
Director shall not be deemed for any purpose to be the owner of any Restricted
Stock unless and until (i) the Company shall have issued the Restricted Stock in
accordance with Section 4 hereof and (ii) the Director’s name shall have been
entered as a stockholder of record with respect to the Restricted Stock on the
books of the Company. Upon the fulfillment of the conditions in (i) and (ii) of
this Section 6, Director shall be the record owner of the Restricted Stock
unless and until such shares are forfeited pursuant to Section 5 hereof or sold
or otherwise disposed of, and as record owner shall be entitled to all rights of
a common stockholder of the Company, including, without limitation, voting
rights and rights to receive currently the dividends, if any, with respect to
the Restricted Stock; provided, that the Restricted Stock shall be subject to
the limitations on transfer and encumbrance set forth in this Agreement. As soon
as practicable following the lapse or removal of Restrictions on any Restricted
Stock, the Company shall deliver the certificate representing such released
Restricted Stock to the Director with the restrictive legend removed. In the
event the Restricted Stock is forfeited pursuant to Section 5 hereof, the
Director’s name shall be removed from the stock transfer books of the Company
and



--------------------------------------------------------------------------------

3
all rights of the Participant to such shares and as a stockholder with respect
thereto, including, but not limited to, the right to any cash dividends and
stock dividends, shall terminate without further obligation on the part of the
Company.
7.  Restrictive Legend; Compliance with Legal Requirements.
All certificates or book entries representing Restricted Stock shall have
affixed thereto a legend in substantially the following form, in addition to any
other legends that may be required under federal or state securities laws:
TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE CARNIVAL CORPORATION 2020 STOCK PLAN, AS AMENDED
FROM TIME TO TIME, AND A RESTRICTED STOCK AWARD AGREEMENT, DATED AS OF [DATE],
BETWEEN CARNIVAL CORPORATION AND Jason Cahilly, COPIES OF SUCH PLAN AND
AGREEMENT ARE ON FILE AT THE OFFICES OF CARNIVAL CORPORATION.
The granting and delivery of the Restricted Stock, and any other obligations of
the Company under this Agreement, shall be subject to all applicable federal,
state, local and foreign laws, rules and regulations and to such approvals by
any regulatory or governmental agency as may be required. If the delivery of the
Restricted Stock would be prohibited by law or the Company’s dealing rules, the
delivery shall be delayed until the earliest date on which the delivery would
not be so prohibited. Upon the expiration of the Restricted Period of any
Restricted Stock, Director agrees to enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with the Plan or this Agreement.
8.  Transferability.
The Restricted Stock may not, at any time prior to becoming released Restricted
Stock, be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by Director, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided, that, the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance. Notwithstanding the foregoing, unreleased
Restricted Stock may be transferred by the Director, without consideration, to a
Permitted Transferee in accordance with Section 15(b) of the Plan.
9.  Withholding; Section 83(b) Election.
All distributions under the Plan are subject to withholding of all applicable
federal, state, local and foreign taxes, and the Committee may condition the
grant and/or delivery of Restricted Stock on satisfaction of the applicable
withholding obligations. The Company, Carnival plc or any Affiliate of the
Company or Carnival plc has the right, but not the obligation, to withhold or
retain any Restricted Stock or other property deliverable to the Director in
connection with the Award of Restricted Stock or from any compensation or other
amounts owing to the Director the amount (in cash, Shares or other property) of
any required tax withholding in respect of the Restricted Stock and to take such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes. Director may make an election
pursuant to Section 83(b) of the Code in respect of the Restricted Stock and, if
he does so, he shall timely notify the Company of such election and send the
Company a copy thereof. Director shall be solely responsible for properly and
timely completing and filing any such election.



--------------------------------------------------------------------------------

4


10. UK Income Tax Election.
(a) If the Director is a resident of the UK, the Director and the Company agree
that if any of them so elects, they will each enter into an irrevocable election
either jointly or separately pursuant to section 431 of the UK Income Tax
(Earnings and Pensions) Act 2003 (in such form as is approved by the
Commissioners for Her Majesty's Revenue and Customs) not later than 14 days
after the Grant Date of this award of Restricted Shares.
(b) Upon the expiration of the Restricted Period of any Restricted Shares, the
Director agrees to enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws or with the Plan or this Agreement.
11. Clawback/Forfeiture.
Notwithstanding anything to the contrary contained herein, in the event of a
material restatement of the Company’s issued financial statements, the Committee
shall review the facts and circumstances underlying the restatement (including,
without limitation any potential wrongdoing by Director and whether the
restatement was the result of negligence or intentional or gross misconduct) and
may in its sole discretion direct the Company to recover all or a portion of any
income or gain realized on the vesting of the Restricted Stock or the subsequent
sale of shares of released Restricted Stock with respect to any fiscal year in
which the Company’s financial results are negatively impacted by such
restatement. If the Committee directs the Company to recover any such amount
from the Director, then the Director agrees to and shall be required to repay
any such amount to the Company within 30 days after the Company demands
repayment. In addition, if the Company is required by law to include an
additional “clawback” or “forfeiture” provision to outstanding awards, under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or otherwise, then
such clawback or forfeiture provision shall also apply to this Agreement as if
it had been included on the Grant Date and the Company shall promptly notify the
Director of such additional provision.
12.  Miscellaneous.


(a)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.
(b)Notices. Any written notices provided for in this Agreement or the Plan shall
be in writing and shall be deemed sufficiently given if either hand delivered or
if sent by fax or overnight courier, or by postage paid first class mail.
Notices sent by mail shall be deemed received three business days after mailing
but in no event later than the date of actual receipt. Notices shall be
directed, if to the Director, at the Director’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.
(c)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement,



--------------------------------------------------------------------------------

5
and each other provision of this Agreement shall be severable and enforceable to
the extent permitted by law.
(d)No Right to Continued Service. Nothing in the Plan or in this Agreement shall
confer upon Director any right to continue to serve as a member of the Board or
shall interfere with or restrict in any way the right of the Company, which are
hereby expressly reserved, to remove, terminate or discharge Director at any
time for any reason.
(e)Bound by Plan. Director acknowledges that he has received a copy of the Plan
and has had an opportunity to review the Plan and agrees to be bound by all the
terms and provisions of the Plan.
(f)Beneficiary. In the event of the Participant’s death, any Shares that vest
pursuant to Section 3(b) of this Agreement will be issued to the legal
representative of the Participant’s estate.
(g)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and on Director and the
beneficiaries, executors, administrators, heirs and successors of Director.
(h)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 14 of the Plan.
(i)Governing Law; JURY TRIAL WAIVER. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Florida. THE PARTIES EXPRESSLY AND
KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER
OR IN CONNECTION WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
(j)Data Protection. The Employer, the Company and any Affiliate may collect,
use, process, transfer or disclose the Participant’s Personal Information for
the purpose of implementing, administering and managing your participation in
the Plan, in accordance with the Carnival Corporation & plc Equity Plans
Participant Privacy Notice the Participant previously received. (The Participant
should contact ownership@carnival.com if he or she would like to receive another
copy of this notice.) For example, the Participant’s Personal Information may be
directly or indirectly transferred to Equatex AG or any other third party stock
plan service provider as may be selected by the Company, and any other third
parties assisting the Company with the implementation, administration and
management of the Plan.
(k)Insider Trading/Market Abuse Laws. The Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including the United States, the United Kingdom, and the Participant’s country,
which may affect the Participant’s ability to directly or indirectly, for his-
or her- self or a third party, acquire or sell, or attempt to sell, Shares under
the Plan during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by the laws and regulations in
the applicable



--------------------------------------------------------------------------------

6
jurisdiction, including the United States, the United Kingdom, and the
Participant’s country), or may affect the trade in Shares or the trade in rights
to Shares under the Plan. Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders the Participant placed before
the Participant possessed inside information. Furthermore, the Participant could
be prohibited from (i) disclosing the inside information to any third party,
which may include fellow employees (other than on a “need to know” basis) and
(ii) “tipping” third parties or causing them otherwise to buy or sell
securities. Local insider trading laws and regulations may be the same or
different from any Company insider trading policy. The Participant acknowledges
that it is the Participant’s responsibility to be informed of and compliant with
such regulations, and the Participant should speak to the Participant’s personal
advisor on this matter.
(l)Foreign Asset/Account, Exchange Control and Tax Reporting. The Participant
may be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of Shares
or cash (including dividends, dividend equivalents and the proceeds arising from
the sale of Shares) derived from the Participant’s participation in the Plan, to
and/or from a brokerage/bank account or legal entity located outside the
Participant’s country. The applicable laws of the Participant’s country may
require that the Participant report such accounts, assets, the balances therein,
the value thereof and/or the transactions related thereto to the applicable
authorities in such country. The Participant may also be required to repatriate
sale proceeds or other funds received as a result of the Participant’s
participation in the Plan to the Participant’s country through a designated bank
or broker within a certain time after receipt. The Participant acknowledges that
the Participant is responsible for ensuring compliance with any applicable
foreign asset/account, exchange control and tax reporting requirements and
should consult the Participant’s personal legal advisor on this matter.
(m)No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant should consult with the
Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.
(n)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.
(o)Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


IN WITNESS WHEREOF, the Company has executed this Agreement as of the day first
written above.
CARNIVAL CORPORATION


By:               

